Citation Nr: 1325654
Decision Date: 08/13/13	Archive Date: 09/24/13

Citation Nr: 1325654	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-36 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 
Memorial Programs Service Processing Site in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served in the Union Army during the American Civil War and was a member of Company A, 13th Pennsylvania Reserve Infantry, 42nd Regiment, from June 1861 to July 1861.  He subsequently served in the Union Army for an unknown period of time.  The appellant seeks benefits as next of kin.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site, in Nashville, Tennessee, which denied the appellant's claim for a Government-furnished headstone or marker.

In January 2013, the Board denied the appellant's claim.  In July 2013, the Board granted reconsideration of the issue on appeal on its own motion.


FINDING OF FACT

The Veteran's remains are unavailable as they have not been recovered or identified.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished memorial headstone or marker have been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.630(c) (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant requests a Government-furnished memorial headstone or marker for a Union Army Veteran to be placed in a private cemetery in Pennsylvania.  The appellant is the Veteran's next of kin.  He asserts that the Veteran's remains are unavailable as the Veteran died as a prisoner of war (POW) and his body was never identified or recovered.

Pursuant to 38 U.S.C.A. § 2306(b)(1), the Secretary shall furnish, when requested, an appropriate Government memorial headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable.  Such a headstone or marker shall be furnished for placement in a national cemetery area reserved for that purpose under § 2403, a veterans' cemetery owned by a State, or in the case of a veteran, in a State, local, or private cemetery.  For the purposes of paragraph (1) under § 2306(b), an eligible individual is one of the following: (A) a veteran; (B) the spouse or surviving spouse of a veteran; (C) an eligible dependent child of the veteran.  38 U.S.C.A. § 2306(b)(2).  Additionally, for the purposes of paragraph (1), the remains of an individual shall be considered to be unavailable if the individual remains: (A) have not been recovered or identified; (B) were buried at sea, whether by the individual's own choice or otherwise; (C) were donated to science; (D) were cremated and the ashes scattered without internment of any portion of that ashes.  Id. (b)(3); 38 C.F.R. § 38.630(c).

The Veteran here meets the statutory definition of a "veteran."  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A muster roll of record indicates that the Veteran served with Company A, 13th Pennsylvania Reserve Infantry.  Information abstracted from the Pennsylvania State Archives reveals that the Veteran served as a private with Company A, 13th Pennsylvania Reserve Infantry, 42nd Regiment; he enlisted in June 1861 and was discharged in July 1861.  See March 1996 statement from the Commonwealth of Pennsylvania, Pennsylvania Historical and Museum Commission.

An undated report from Ancestory.com also indicates that the Veteran enlisted as a private in the Union Army in June 1861 and received a disability discharge in July 1861.  It further notes that the Veteran served in Pennsylvania with distinguished service, and was wounded in December 1862 at Fredericksburg, Virginia.

An undated report from the Civil War Soldiers and Sailors Search Detail contains an alternate name of the Veteran and states that he served with the Pennsylvania Calvary in the Union Army.

Thus, as the Veteran served in the Union Army during the Civil War with distinguished service, he meets the statutory definition of "veteran," fulfilling the first eligibility requirement of 38 U.S.C.A. § 2306(b)(1).

Turning to the second, and final, element, the Veteran's remains must be determined to be "unavailable" to be eligible for a Government-issued memorial headstone or marker.  See 38 U.S.C.A. § 2306(b); 38 C.F.R. § 38.630(c).  The remains of an individual shall be considered to be "unavailable" if the individual remains: (1) have not been recovered or identified; (2) were buried at sea, whether by the individual's own choice or otherwise; (3) were donated to science; (4) were cremated and the ashes scattered without internment of any portion of that ashes.  38 U.S.C.A. § 2306(b)(3); 38 C.F.R. § 38.630(c).  Here, as previously noted, the appellant asserts that the Veteran's remains have not been recovered or identified.

In a statement submitted with his April 2009 application, the appellant indicated that the Veteran was discharged in July 1861 on disability, later reenlisted, and was eventually taken prisoner.  The appellant reported that his research indicated that the Veteran died in prison, and his body was never found.  He explained that after searching the Veteran's alternative name listed in the Civil War Soldiers and Sailors Search Detail, he found that the Veteran was captured and held at Andersonville Prison, and thereafter transferred to Camp Lawton Prison Camp in Georgia.  The appellant reported that after a lot of research and after checking with national cemeteries, it was determined that the Veteran's body was never found.

There is no evidence in the appellant's file that disputes the finding that the Veteran's remains have not been recovered or identified.  Correspondence of record from the Under Secretary for Memorial Affairs indicates that the fact that the Veteran's grave is unknown is insufficient reason to issue a Government monument, and that "[t]he circumstances surrounding the Veteran's death should be such that it could reasonably be assumed the body was unrecoverable or unidentifiable due to burning or drowning or burial in a mass grave, etc."  Here, however, the appellant is not asserting that the location of the Veteran's grave is unknown.  Instead, he clearly states that the Veteran's remains have never been recovered or identified because he died as a POW during the Civil War.  The appellant has consistently stated that the Veteran was never buried, and in fact, there is no existing grave for the Veteran, marked or unmarked.  See, e.g., VA Form 40-1330, Block 28 (checking box stating, "REMAINS NOT BURIED").

As the evidence establishes that the Veteran's remains have not been recovered or identified, the appellant has met the second and final element for establishing eligibility for a Government-issued memorial gravestone or marker.

Given the facts noted above, the Board concludes that the criteria for entitlement to a Government-issued memorial headstone or marker have been met.


ORDER

Entitlement to a Government-furnished memorial headstone or marker is granted.




___________________________			___________________________
         LAURA H. ESKENAZI			 JOAQUIN AGUAYO-PERELES
       Veterans Law Judge			          Veterans Law Judge
       Board of Veterans' Appeals			     Board of Veterans' Appeals




____________________________________________
D. C. SPICKLER
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1302673	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-36 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site, in
Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served in the Union Army during the American Civil War and was a member of Company A, 13th Pennsylvania Reserve Infantry, 42nd Regiment, from June 1861 to July 1861.  The appellant seeks benefits as a next of kin.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in May 2009 of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site, in Nashville, Tennessee, that denied appellant's claim for a Government-furnished headstone or grave marker.  


FINDING OF FACT

The disposition of the Union Army Veteran's remains is unknown.  


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  Because the claim at issue is limited to statutory interpretation, the notice provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of his claim and no further need to discuss VCAA duties.  

Analysis

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a) (2012).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2012).  Soldiers (and sailors) who served in the Union and Confederate Armies of the Civil War will be classified as a veteran who may be buried in a national cemetery.  See 38 U.S.C.A. § 2306(a)(3) (West 2002).  

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age.  

Pursuant to 38 U.S.C.A. § 2306(b)(1), the Secretary shall furnish, when requested, an appropriate Government headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable.  Such a headstone or marker shall be furnished for placement in a national cemetery area reserved for that purpose under section 2403 [38 U.S.C. § 2403], a veterans' cemetery owned by a State, or in the case of a veteran, in a State, local, or private cemetery.  For the purposes of paragraph (1), an eligible individual is one of the following: (A) A veteran; (B) the spouse or surviving spouse of a veteran; (C) an eligible dependent child of the veteran.  Additionally, for the purposes of paragraph (1), the remains of an individual shall be considered to be unavailable if the individual remains:  (A) have not been recovered or identified; (B) were buried at sea, whether by the individual's own choice or otherwise; (C) were donated to science; (D) were cremated and the ashes scattered without internment of any portion of that ashes.  

Under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located.  

Pursuant to the corresponding regulatory provisions under 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b) (2012).  

A muster roll indicates that the Veteran served with Company A, 13th Pennsylvania Reserve Infantry.  

A March 1996 statement from the Commonwealth of Pennsylvania, Pennsylvania Historical and Museum Commission, noted that information abstracted from the Pennsylvania State Archives indicated that the Veteran served as a private with Company A, 13th Pennsylvania Reserve Infantry, 42nd Regiment.  It was reported that the Veteran enlisted in June 1861 and that he was discharged in July 1861.  

An undated report from Ancestory.com, apparently received in April 2009, noted that the Veteran enlisted as a private in the Union Army in June 1861 and that he received a disability discharge in July 1861.  It was noted that the Veteran served in Pennsylvania.  The report from Ancesstory.com also indicated that the Veteran was wounded in December 1862 at Fredericksburg, Virginia.  

An undated report from the Civil War Soldiers and Sailors Search Detail, apparently received in April 2009, related that the Veteran served with the Pennsylvania Calvary in the Union Army.  An alternate name was also reported.  In an accompanying statement received in April 2009, the appellant indicated that the Veteran was discharged in July 1861 on disability and that on a later date, he reenlisted and was taken prisoner.  The appellant stated that the Veteran died in prison and his body was never located.  The appellant reported that after searching the alternative name listed in the Civil War Soldiers and Sailors Search Detail, he found that the Veteran was captured and held at Andersonville Prison and then transferred to Camp Lawton Prison Camp in Georgia.  The appellant reported that after a lot of research and after checking with national cemeteries, it was determined that the Veteran's body was never found.  

In April 2009, the appellant filed an Application for Standard Government Headstone or Marker.  The appellant indicated that he was a next of kin of the Veteran.  The appellant reported that the Veteran died in 1964 and that he served in the Union Army from June 1861 to July 1861, as well as from an unknown date to June 1964.  The appellant reported that a grave was located at Riverside Cemetery in Knoxville, Pennsylvania.  The appellant also indicated, however, that the Veteran's remains were not buried.  The appellant stated that he would like a headstone to be placed in a private cemetery next to the Veteran's brother who also served in the American Civil War.  

There is no evidence of record as to the location of the Veteran's grave, or, for that matter, as to whether the Veteran was buried in a mass grave.  The disposition of the Veteran's remains is unknown.  The appellant requests that a headstone be placed at the location of the Veteran's brother's grave in a private cemetary.  As the appellant has not identified the grave or cemetery in which the Veteran is interred, the legal criteria for a Government-furnished headstone or grave marker are not met and the Veteran is ineligible for a Government-furnished headstone or grave marker.   See 38 U.S.C.A. § 2306 (West 2002) and 38 C.F.R. §§ 38.630-38.633 (2012).  

This is a case where the law is dispositive.  Given the foregoing, the claim seeking eligibility for a Government-furnished headstone or marker must be denied based on the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  





ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


